PER CURIAM.
Garvin Jackson seeks clarification of his sentence, and alleges the sentencing documents are inconsistent with the trial court’s oral pronouncement. According to the record, the trial court intended to impose concurrent sentences pursuant to a plea agreement. However, the “Concur-rent/Consecutive” selection block on the sentencing form was left blank.
A trial court’s written order on sentencing must be consistent with its oral pronouncement. Wright v. State, 600 So.2d 548 (Fla. 2d DCA 1992). When, as in this case, sentencing documents are inconsistent with the court’s pronouncement, the defendant is entitled to have the documents corrected. Kirkland v. State, 633 So.2d 1138 (Fla. 2d DCA 1994).
Accordingly, we remand to the trial court to clarify appellant’s sentence by conforming the written order to the oral pronouncement.
PARKER, A.C.J., and QUINCE and WHATLEY, JJ., concur.